On the 7th day of October, 1911, judgment was rendered in the county court of Osage county against *Page 394 
appellant for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $100 and 30 days' confinement in the county jail, from which judgment the appellant prosecuted and perfected an appeal.
It has been made to appear to the satisfaction of this court that since perfecting this appeal, appellant has fled beyond the bounds of this state, and is now not within the jurisdiction of this court, but is a fugitive from justice, so that any judgment rendered by the court could not be enforced against him. Under the repeated decisions of this court, such flight constitutes an abandonment of the appeal, and the appeal is therefore dismissed.
DOYLE, J., concurs; ARMSTRONG, J., absent, and not participating.